Jul 18 2013, 6:32 am
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

THOMAS W. VANES                                     GREGORY F. ZOELLER
Office of the Public Defender                       Attorney General of Indiana
Crown Point, Indiana
                                                    MICHAEL GENE WORDEN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

KASIIM WEAVER,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 45A05-1211-CR-564
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                       APPEAL FROM THE LAKE SUPERIOR COURT
                           The Honorable Salvador Vasquez, Judge
                               Cause No. 45G01-1010-MR-12


                                          July 18, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          Kasiim Weaver appeals his thirty-four year sentence for Class A felony voluntary

manslaughter.1 He argues his sentence is inappropriate based on his character and the nature

of the offense. We affirm.

                             FACTS AND PROCEDURAL HISTORY

          On June 26, 2010, Weaver shot John Hargrove, Jr. in the back of the head, causing

Hargrove’s death. The State charged Weaver with murder,2 but then amended Weaver’s

charging information to include a charge of Class A felony voluntary manslaughter. The

same day, Weaver entered a guilty plea to Class A felony voluntary manslaughter and the

State dropped the murder charge.

          The plea agreement left sentencing to the trial court’s discretion, but provided

Weaver’s sentence could not exceed forty years. The trial court sentenced Weaver to thirty-

four years.

                                DISCUSSION AND DECISION

          We may revise a sentence if it is inappropriate in light of the nature of the offense and

the character of the offender. Williams v. State, 891 N.E. 2d 621, 633 (Ind. Ct. App. 2008)

(citing Ind. Appellate Rule 7(B)). We consider not only the aggravators and mitigators found

by the trial court, but also any other factors appearing in the record. Roney v. State, 872

N.E.2d 192, 206 (Ind. Ct. App. 2007), trans. denied. The appellant bears the burden of




1
    Ind. Code § 35-42-1-3.
2
    Ind. Code § 35-42-1-1.
                                                  2
demonstrating his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

2006).

         When considering the nature of the offense, the advisory sentence is the starting point

to determine the appropriateness of a sentence. Anglemyer v. State, 868 N.E.2d 482, 494

(Ind. 2007), clarified on reh’g 878 N.E.2d 218 (Ind. 2007). The advisory sentence for a

Class A felony is thirty years, with a range of twenty to fifty years. Ind. Code § 35-50-2-4.

One factor we consider when determining the appropriateness of a deviation from the

advisory sentence is whether there is anything more or less egregious about the offense

committed by the defendant that makes it different from the “typical” offense accounted for

by the legislature when it set the advisory sentence. Rich v. State, 890 N.E.2d 44, 54 (Ind. Ct.

App. 2008), trans. denied. Weaver shot Hargrove, who was unarmed, in the back of the

head, when Hargrove was attempted to leave the conversation between Weaver and

Hargrove. Weaver was not permitted to possess a firearm, as he had a prior felony

conviction. In addition, witnesses to the crime did not indicate the men were fighting, but

instead having a conversation when Weaver shot Hargrove. We cannot say Weaver’s

sentence is inappropriate in light of the nature of the crime.

         When considering the character of the offender, one relevant fact is the defendant’s

criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007). The

significance of criminal history in assessing a defendant’s character varies based on the

gravity, nature, and number of prior offenses in relation to the current offense. Id. Weaver

had an unremarkable criminal record of drug possession and driving without a license.

                                                3
However, the record indicates he routinely ignored court orders: he did not attend two

paternity hearings, and did not pay child support as ordered. There was a bench warrant for

Weaver’s arrest for a 2007 domestic violence charge. Based on his criminal history and

disregard for judicial orders, we cannot say Weaver’s sentence is inappropriate based on his

character.

       Weaver has failed to persuade us that his four year sentence enhancement for Class A

felony voluntary manslaughter is inappropriate based on the nature of the offense and his

character. Accordingly, we affirm.

       Affirmed.

BAKER, J., and MATHIAS, J., concur.




                                             4